Citation Nr: 1512125	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran has verified active duty service with the Army National Guard from April 2008 through September 2008 and from May 2009 through August 2009.  He also has an unverified period of active duty from June 2007 through March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issue.

This case was previously before the Board in July 2011, November 2012, and August 2013.  It has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In August 2013, the Board remanded this case in order for the AOJ to contact the National Personnel Records Center (NPRC) and the Illinois and California Adjunct Generals in order to attempt to verify the Veteran's June 2007 through March 2008 period of service.  Those responses came back negative and are associated with the claims file.  

The Board additionally asked for the pay records to be obtained from DFAS with respect to the Veteran.  Those financial records were obtained and indicated that the Veteran was paid for his period of service from June 2007 through March 2008; based on the fact that the financial records corroborate payment to the Veteran for his period of service from June 2007 through March 2008, it appears that VA has conceded that the Veteran did, indeed, have service from June 2007 through March 2008.  The AOJ, however, continued to deny the Veteran's claim in the December 2014 supplemental statement of the case because it was unable to determine the character of the Veteran's discharge from service for that period of service.

As the June 2007 through March 2008 appears to have been under the authority of 10 U.S.C. § 12301(d) and exceeds 90 aggregate days of service, the characterization of the Veteran's discharge for that period of service is important in determining the Veteran's eligibility for Post-9/11 GI Bill education benefits.  

VA has a duty to assist the Veteran in obtaining records which would verify his character of discharge from service for that period.  Thus, a remand is necessary in order to fulfill VA's duty to assist in aiding the Veteran substantiate his claim, which in this case means attempting to obtain-through all appropriate official sources, including apparently the State's Inspector General-documentation of the Veteran's June 2007 through March 2008 period of service and the characterization 

of discharge therefrom, including but not limited to his Form DD-214 from that period of time from whichever agency would be the appropriate issuing agency-be that the Illinois or California Adjutant Generals; the United States Army; the unit commander or other appropriate unit official for that period of service; the State's (whichever that would be in this case) Inspector General, as indicated in the Department of Defense's November 2014 response; or, any other appropriate agency or official that would or could have knowledge or authority to provide information as to the Veteran's character of discharge for that period of service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to ascertain the character of discharge for the Veteran's June 2007 through March 2008 period of service (which VA has conceded occurred as the DFAS records demonstrate that the Veteran was paid for that period of service) through all official sources, including but not limited to the Illinois or California Adjunct Generals; the United States Army; the unit commander or other appropriate unit official for that period of service; the State's (whichever that would be in this case) Inspector General, as indicated in the Department of Defense's November 2014 response; or, any other appropriate agency or official that would or could have knowledge or authority to provide information as to the Veteran's character of discharge for that period of service.

If this information is unavailable and further attempts at ascertaining the characterization of the discharge from service for the June 2007 through March 2008 period would be futile, such should be noted in a memorandum of unavailability which is associated with the claims file and the Veteran should be so notified.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




